In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 10-798V
                                           (Not to be published)


*************************
                              *
ALEX HIGDON and               *
JANE HIGDON, parents          *
of A.H, a minor,              *
                              *
                 Petitioners, *
                              *                                           Filed: January 9, 2015
              v.              *
                              *                                           Decision on Attorney’s
SECRETARY OF HEALTH AND       *                                           Fees and Costs
HUMAN SERVICES                *
                              *
                 Respondent.  *
                              *
*************************




                              DECISION (ATTORNEY FEES AND COSTS)
        In this case under the National Vaccine Injury Compensation Program,1 I issued a
decision on November 12, 2014. On January 8, 2015, the parties filed a joint stipulation of fact
concerning attorney’s fees and costs in this matter. The parties’ stipulation requests a total
payment of $34,338.96, representing attorney’s fees and costs for work performed by the law
firm of Robert J. Krakow.
         I find that this petition was brought in good faith and that there existed a reasonable basis
for the claim. Therefore, an award for fees and costs is appropriate, pursuant to 42 U.S.C. §
300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and appropriate.
Accordingly, I hereby award the total $34,338.96 as a lump sum in the form of a check
payable jointly to petitioners and petitioners’ counsel, Robert J. Krakow.




1
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2006).
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.2

IT IS SO ORDERED
                                                                            /s/ George L. Hastings, Jr.
                                                                                George L. Hastings, Jr.
                                                                                Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing the
right to seek review.